Citation Nr: 0930371	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for cervical stenosis and spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 
to September 1984, and from July 2004 to October 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Although the Veteran has waived AOJ consideration, since the 
case must be remanded, the RO will have an opportunity to 
review the case in the first instance.


REMAND

In a rating decision dated in August 2007 the RO granted 
service connection for cervical stenosis and spondylosis 
evaluated at 100 percent effective from June 21, 2007, and 
assigned a 20 rating from October 1, 2007.  In a rating 
decision dated in October 2007 the RO increased the rating to 
30 percent effective October 1, 2007.  The Veteran has 
appealed this rating.  

In December 2005 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported intermittent neck pain once or twice a week 
that lasts for 10 to 30 minutes.  Physical examination 
revealed no spasm.  The Veteran had full range of motion 
observed at flexion to 45 degrees, extension to 45 degrees, 
lateral bending to 45 degrees in each direction, and rotation 
to 75 to 80 degrees in each direction.  X-rays taken in 
November 2005 showed changes of spondylosis at C3-4 and C4-5.  

VA medical records include a September 2006 MRI of the 
cervical spine.  The impression was significant spinal 
stenosis at C3-4 and C4-5 associated with myelomalacia of the 
spinal cord.  Other levels showed less severe stenosis.  
There was a left sided nerve root cyst at C6-7 and shallow 
left paracentral disc protrusion at C7-T1.  A November 2006 
neurosurgery consultation diagnosed the Veteran with cervical 
stenosis and degenerative disc disease without myelopathic 
symptoms.  The Veteran underwent an anterior cervical 
diskectomy and fusion in June 2007.  Discharge diagnosis was 
cervical spondylosis.  

In September 2007 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported 
that since his surgery in June 2007 he continues to have pain 
with all extremes of movement.  He stated that he was back to 
work as a machine operator and reported that work is not 
impaired by the pain though he experienced occasional pain at 
work.  He further reported that his activities of daily 
living were not impaired.  X-rays taken in August 2007 showed 
C3 through C6 fusion, stable with stable hardware and bone 
plugs.  Physical examination revealed flexion to 10 degrees, 
extension to 20 degrees, lateral bending to 15 degrees in 
each direction, and rotation to 30 degrees in each direction.  
Impression was very recent cervical spine multi level fusion.  
An addendum reported no pain on range of motion or flare-ups 
on any of the joints except as noted.  There was no 
additional limitation of motion by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  

During his May 2009 Travel Board hearing the Veteran 
testified that the plate in front of his neck shifts when he 
breathes or lies down.  He stated that it slips out of place 
two or three times a week thereby causing him to gasp for 
air.  

The duty to assist requires a "thorough and 
contemporaneous" medical examination.  Green v. Derwinksi, 2 
Vet. App. 121, 124 (1991).  A reexamination is required if 
evidence indicates that "there has been a material change in 
a disability" after the previous examination.  38 C.F.R. § 
3.327(a) (2008).  The Court has issued a series of decisions 
regarding the requirement of a "contemporaneous" 
examination in cases where service connection has been 
established and the issue of the current level of disability 
is before the Board.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (remanding a claim because the record did not 
adequately reveal the current state of the claimant's 
service-connected disability); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that, in a claim for an 
increased rating, the Board erred by relying on a 23-month-
old examination where the appellant submitted evidence to 
indicate that there had been a material change in his 
disability since that examination).  In this case, an October 
2008 VA treatment record noted that the Veteran had no 
mobility of his neck and that he was advised that his neck 
would hurt until he regained full mobility and flexibility.  
In January 2009, he had very limited active range of motion 
on flexion, extension and lateral rotation.  At the hearing, 
the Veteran also testified that he had difficulty walking 
because he could not turn his head all the way down and that 
he could not see the speedometer in the car when driving.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
May 4, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Charleston VAMC dating from May 4, 
2009, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  The Veteran should be accorded the 
appropriate examination for spine 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected cervical spine disability 
and any related neurological 
abnormalities present.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether the entire cervical 
spine is fixed in flexion or extension 
and, if so, does the ankylosis result 
in difficulty walking because of a 
limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
expiration, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation 
or dislocation, or neurologic symptoms 
due to nerve root stretching.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
in accordance with 38 C.F.R. § 
19.31(b)(1), and be given an 
opportunity to respond. The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


